REVISED, March 9, 1998
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit

                     ___________________________

                             No. 97-30008
                     ___________________________


                          ARABIE J. MANUEL,

                                               Plaintiff-Appellant,

                               VERSUS


                P.A.W. DRILLING & WELL SERVICE, INC.;
                  WESTWOOD INSURANCE COMPANY, LTD.,

                                              Defendants-Appellees.

       ___________________________________________________

             Appeal from the United States District Court
                 For the Eastern District of Louisiana
          ___________________________________________________
                             March 2, 1998

Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges.

W. EUGENE DAVIS, Circuit Judge:

     Arabie J. Manuel appeals the district court’s grant of summary
judgment to his employer, P.A.W. Drilling & Well Service, Inc., and

its insurer dismissing Manuel’s action on the ground that he was

not a seaman because the barge upon which he worked was not a

vessel.    We reverse, render, and remand.

                                  I.

     Arabie Manuel began his employment with P.A.W. Drilling & Well

Service, Inc. (“P.A.W.”) in June of 1995, approximately two months

before his alleged injury.    Manuel worked during these two months

as a floorhand on a workover rig identified as “Rig 3.”         Rig 3

consisted of a portable truck-mounted workover rig owned by P.A.W.
that was driven onto the deck of a leased barge and bolted into

place. The summary judgment evidence established that the workover

rig had been bolted to this particular barge for more than two

years. The leased flat-deck barge was equipped with spuds used to

secure the barge to the water bottom once it reached the worksite.

       Rig 3 had no motor power and was moved by tugboat from

location to location.       The barge itself did not contain any

steering mechanisms, navigational devices, bilge pumps, or crew

quarters, except for a small shed in which the crew changed

clothes.    The barge had a keyway in its stern to allow the barge to

be positioned over the wellhead.      As a workover rig, Rig 3 was

equipped with essentially the same type of equipment as a drilling

rig.     This included a derrick with traveling block, a drawworks-

type winch to run the traveling block up and down the derrick, a

driller’s console, a mud pump and mud tank, a cement unit for

pumping cement into wells, and a crane.          P.A.W. used Rig 3

primarily to plug and abandon wells.

       Rig 3's crew consisted of four men:   a toolpusher, a driller,

and two floorhands.     The crew did not live aboard Rig 3.     Each

morning, a small boat picked up the crew at a dock and transported

them to wherever Rig 3 was located.     Upon arriving on Rig 3, the

crew would raise the derrick and anchor the barge by dropping the

spuds.     Each evening, the transport boat would return the men to

land, where they slept in lodgings provided by P.A.W.       The crew

usually did not remain on Rig 3 while it was under tow to a

different location.

       In the two years before August of 1995, Rig 3 worked at 19


                                  2
different locations, all over water.          It performed work on 63

different wellheads.1     Work on each wellhead lasted anywhere from

one day to thirty-five days.     In the two months from June to August

of 1995 that Manuel spent working for P.A.W., Rig 3 worked on

several sites near Avery Island, Amelia, and Cut Off, Louisiana.

On August 6, 1995, Rig 3 was performing a plug and abandon job on

a well near Cut Off, Louisiana.         The crew was running production

tubing in and out of the well to pump cement and mud into the well.

Manuel allegedly hurt his back when he and a co-worker, Lionel

Leblanc, attempted to pick up a joint of tubing that had fallen

from the barge.

     In November of 1995, Manuel filed suit against P.A.W. and its

insurer under the Jones Act, 46 App. U.S.C. § 688, and the general

maritime law to recover for his injuries.        Manuel alleged that he

was a member of the crew of Rig 3.         Both Manuel and P.A.W. filed

motions for summary judgment addressing Manuel’s status as a

seaman.      P.A.W. argued that Rig 3 was not a vessel as a matter of

law, and, therefore, Manuel’s Jones Act claim failed because he

could not establish that he was assigned to a vessel in navigation.

The district court granted summary judgment in favor of P.A.W. and

dismissed all of Manuel’s claims.        This appeal followed.

                                   II.

                                   A.

     We review the district court’s grant of summary judgment de

novo.       Pavone v. Mississippi Riverboat Amusement Corp., 52 F.3d


        1
        Several of these locations had multiple wellheads. Rig 3
was either towed, or, if the wellheads were located close together,
maneuvered over each wellhead to perform its work.

                                    3
560, 565 (5th Cir. 1995).            We determine whether all of “the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.”                    Fed. R. Civ. P.

56(c).    We view this evidence and the inferences to be drawn from

it in the light most favorable to the nonmovant.                  Pavone, 52 F.3d

at 565.

                                      B.

     To recover as a seaman under the Jones Act, a plaintiff must

demonstrate     an   “employment-related            connection   to    a   vessel   in

navigation.”    Chandris Inc. v. Latsis, 515 U.S. 347, 368-72, 115 S.

Ct. 2172 (1995).        This “employment-related connection” has two

basic elements: First, an employee’s duties must contribute to the

function of the vessel or to the accomplishment of its mission.

Second,   the   connection    to    the       vessel    in   navigation      must   be

substantial     in   terms   of    both       its    duration    and   its   nature.

Chandris, 515 U.S. at 368-69. Obviously, the existence of a vessel

to which the employee is connected is a fundamental prerequisite to

a Jones Act claim.       Burchett v. Cargill, Inc., 48 F.3d 173, 176

(5th Cir. 1995).      The sole issues in this appeal are whether the

district court correctly concluded, as a matter of law, that Rig 3

was not a vessel and, therefore, that Manuel was not a seaman.

                                      C.

     A “vessel” traditionally refers to structures designed or

utilized for “transportation of passengers, cargo or equipment from

place to place across navigable waters.”                Cook v. Belden Concrete


                                          4
Prods., 472 F.2d 999, 1002 (5th Cir. 1973); see also Bernard v.

Binnings Constr. Co., Inc., 741 F.2d 824, 828-29 (5th Cir. 1984);

1B BENEDICT      ON   ADMIRALTY § 11a, at 2-7 (7th ed. rev. 1996); GRANT GILMORE

& CHARLES L. BLACK, JR., THE LAW      OF   ADMIRALTY § 1-11, at 33 (2d ed. 1975).

This is consistent with the statutory definition which defines the

word “vessel” as including “every description of watercraft or

other artificial contrivance used, or capable of being used, as a

means       of    transportation      on    water.”     1   U.S.C.   §   3.   The

determination of whether a given craft is a vessel is ordinarily

resolved as a matter of law.               Our cases have recognized, however,

that at the margin, fact issues may be presented.               See Ducote v. V.

Keeler & Co., Inc., 953 F.2d 1000, 1002 (5th Cir. 1992) (“marginal

claims are properly left for jury determination”); Gremillion v.

Gulf Coast Catering Co., 904 F.2d 290, 292 (5th Cir. 1990);

Bernard, 741 F.2d at 829.

     In evaluating whether a structure is a vessel, we begin by

examining “the purpose for which the craft is constructed and the

business in which it is engaged.”                The Robert W. Parsons, 191 U.S.

17, 30, 24 S. Ct. 8, 12 (1903); see also Burchett, 48 F.3d at 176.

In applying this test, two divergent lines of cases have emerged.

In one line of cases, we have concluded that special purpose

structures such as jack-up rigs, mobile, submersible drilling

barges, derrick barges, spud barges, and others are vessels as a

matter of law, even though they also served, in part, as work

platforms.2           Conversely, in the second line of cases, we have held


        2
        See, e.g., Mouton v. Tug “Ironworker”, 811 F.2d 946 (5th
Cir. 1987); Guidry v. Continental Oil Co., 640 F.2d 523 (5th Cir.
1981); Hicks v. Ocean Drilling and Exploration Co., 512 F.2d 817

                                             5
that        a   variety    of   structures    utilized   predominately   as   work

platforms are not vessels.3

                                             1.

       In a long line of cases, we have held a variety of special

purpose structures, far removed from the conventional notion of

ships and seagoing barges, to be vessels.4                As previously stated,

“unconventional craft [such] as submersible drilling barges and

floating dredges which are designed for navigation and commerce are

vessels within general maritime and Jones Act jurisdiction and

retain such status even while moored, dry-docked, or otherwise

immobilized and secured to land.”                 Cook, 472 F.2d at 1001.        A

review of the development of this line of cases follows.

       The seminal case of Offshore Co. v. Robison, 266 F.2d 769

(1959), addressed whether workers attached to “special purpose

structures” used in the oil and gas industry were “seamen” under

the Jones Act.            The structure at issue was a drilling rig mounted

on a mobile drilling barge.             The barge was towed from location to

location and was equipped with retractable legs which could be

lowered to the ocean floor in order to lift the barge above the

water to serve as a platform from which drilling operations were



(5th Cir. 1975); Producers Drilling Co. v. Gray, 361 F.2d 432 (5th
Cir. 1966).
       3
       See, e.g., Pavone v. Mississippi Riverboat Amusement Corp.,
52 F.3d 560 (5th Cir. 1995); Burchett v. Cargill, Inc., 48 F.3d 173
(5th Cir. 1995); Watkins v. Pentzien, Inc., 660 F.2d 604 (5th Cir.
1981).
        4
        See Colomb v. Texaco, Inc., 736 F.2d 218 (5th Cir. 1984);
Hicks v. Ocean Drilling and Exploration Co., 512 F.2d 817 (5th Cir.
1975); Producers Drilling Co. v. Gray, 361 F.2d 432 (5th Cir.
1966); Offshore Co. v. Robison, 266 F.2d 769 (1959).

                                             6
conducted.   The court held that the term “vessel” had a “wide range

of meaning” under the Jones Act, and, therefore, genuine issues of

fact existed regarding whether the drilling barge qualified as a

“vessel.”    Id. at 779-80.

     In Producers Drilling Co. v. Gray, 361 F.2d 432 (5th Cir.

1966), the plaintiff was injured while working on a submersible

drilling barge.       This barge, equipped with all of its drilling

equipment and supplies, was towed from one location to another.

Once at the drilling site, the barge was submerged to the bottom of

the body of water to conduct its drilling operation, and then

refloated to be moved to another location.           The court concluded

that the barge was a vessel as a matter of law.         Id. at 437.      Since

Producers Drilling, this Court has generally held that special

purpose drilling craft are vessels as a matter of law.5

     The same analysis has been applied to other types of special

purpose craft.     In Brunet v. Boh Bros. Constr. Co., Inc., 715 F.2d

196 (5th Cir. 1983), the plaintiff was injured on a barge that

consisted    of   several   interlocking     flexi-float     platforms     that

carried a crane to drive pilings.        The barge was moored by cable to

pilings at the time of the accident.           The court overturned the

district    court’s   grant   of   summary   judgment   in    favor   of   the

defendant, finding that the “barge by necessity is designed to

transport a pile-driving crane across navigable waters to jobsites

that cannot be reached by land-based pile-drivers.”             Id. at 198.



     5
        See, e.g., Colomb v. Texaco, Inc., 736 F.2d 218 (5th Cir.
1984) (collecting cases); Guidry v. Continental Oil Co., 640 F.2d
523 (5th Cir. 1981); Hicks v. Ocean Drilling and Exploration Co.,
512 F.2d 817 (5th Cir. 1975).

                                     7
Mobility over navigable waters was one of the barge’s features and

the barge lacked the “Cook similarity to dry docks or construction

platforms.”    Id.   The barge was designed both to support the crane

and to transport it on a fairly regular basis from one jobsite to

another.     Id. at 198-99.     Thus, the court concluded that the

transportation function was not so incidental as to “warrant a

conclusion that the barge was not a vessel as a matter of law.”

Id.;   see also Sharp v. Johnson Bros. Corp., 917 F.2d 885 (5th Cir.

1990) (reversing summary judgment because fleet of barges had more

than incidental transportation function).

       The above cases are typical of the numerous “special purpose

vessel” cases this Circuit has decided.       They exhibit a common

theme:     Despite the outward appearance of the structure at issue,

if a primary purpose of the craft is to transport passengers,

cargo, or equipment from place to place across navigable waters,

then that structure is a vessel.6      In the special purpose craft

cases, particularly the drilling barge cases, the transportation

function of the structure was more than merely incidental to its

purpose.     Each craft was used as a work platform when its crew

drilled for oil and gas.    However, before the crew could drill, the

barge was used to transport its specialized drilling equipment over

water to the drilling site.



       6
       See Michel v. Total Transp., Inc., 957 F.2d 186 (5th Cir.
1992); Ducote v. V. Keeler & Co., Inc., 953 F.2d 1000 (5th Cir.
1992) (planned extensive movement a factor that would support
jury’s finding of vessel status); Vickers v. Chiles Drilling Co.,
822 F.2d 535 (5th Cir. 1987); Mouton v. Tug “Ironworker”, 811 F.2d
946 (5th Cir. 1987); Colomb v. Texaco, Inc., 736 F.2d 218 (5th Cir.
1984); Burks v. American River Transp. Co., 679 F.2d 69 (5th Cir.
Unit A 1982).

                                   8
                                          2.

       Another line of cases developed in this Circuit concludes that

certain structures that float upon the water are not vessels.                       The

clearest examples of such floating craft that do not qualify as

vessels are dry docks and similar structures that maritime law has

never considered, at least while secured to land, to be vessels.

Cook v. Belden Concrete Prods., Inc., 472 F.2d 999, 1000-01 (5th

Cir. 1973); see also Atkins v. Greenville Shipbuilding Corp., 411

F.2d 279 (5th Cir. 1969).              In Cook, the structure at issue was a

large       flat-deck    barge    upon    which   the     defendant’s     employees

fabricated        concrete     barges.     The    barge    was    secured      to   the

defendant’s dock and had the effect of extending the dock’s work

area.       The barge was moved infrequently, primarily to launch the

newly constructed concrete barges.                This Court, relying on the

Supreme Court’s decision in Cope v. Vallette Dry Dock Co., 119 U.S.

625,    7    S.    Ct.   336   (1887),    concluded     that     the   barge    was    a

construction        platform     not   designed   for     the   transportation        of

passengers, cargo, or equipment across navigable waters, and that

“the status of the craft [was] governed by the proposition that,

‘as a matter of law, a floating dry dock is not a vessel when it is

moored and in use as a dry dock.’”                      Id. at 1002 (citations

omitted).         The barge in question was merely an extension of the

dock.       See also Watkins v. Pentzien, Inc., 660 F.2d 604 (5th Cir.

1981) (holding that two barges fastened together, moored to bank of

river, and used to weld pipeline together were not vessels);

Leonard v. Exxon Corp., 581 F.2d 522 (5th Cir. 1978) (holding that

platform consisting of four flat-deck barges moored to banks of


                                           9
Mississippi River “more or less permanently” by steel cables was

not a vessel).

     Bernard v. Binnings Constr. Co., Inc., 741 F.2d 824 (5th Cir.

1984), addressed the question of whether a “work punt” which the

plaintiff used to guide sheet pilings to construct a flood wall

qualified as a vessel.    The work punt was a floating iron platform

measuring sixteen feet long and four feet wide with a tank in the

middle and at each end for buoyancy.        The parties stipulated that

the work punt was “used solely as a small platform from which to

break the cement and guide the sheet pilings” while men on the

shore lowered the sheet pilings into position.              Id. at 826.   The

plaintiff   paddled   short    distances   to   get   the   work   punt   into

position.     At the time of his injury, the plaintiff was standing

with one foot on the work punt and one foot on a brace connecting

two pilings.     Id. at 826.    Synthesizing the line of cases in our

Circuit that developed in the wake of Cook, the court stated that

     [a] review of these decisions indicates three factors
     common to them:     (1) the structures involved were
     constructed and used primarily as work platforms; (2)
     they were moored or otherwise secured at the time of the
     accident; and (3) although they were capable of movement
     and were sometimes moved across navigable waters in the
     course of normal operations, any transportation function
     they performed was merely incidental to their primary
     purpose of serving as work platforms.

Id. at 831.    From this, the court concluded that the work punt was

not a vessel because it was not designed for navigation and it did

not have any significant transportation function.             Id. at 832.

     Several of our cases have followed this reasoning. See, e.g.,

Gremillion v. Gulf Coast Catering Co., 904 F.2d 290 (5th Cir. 1990)

(holding that shoreside quarterboat barge serving as floating hotel


                                    10
was not a vessel); Daniel v. Ergon, Inc., 892 F.2d 403 (5th Cir.

1990) (holding that floating barge moored to shore, remaining in

same place for approximately seven years, and used as work platform

to clean and strip cargo and gas from barges was not a vessel);

Ducrepont v. Baton Rouge Marine Enters., Inc., 877 F.2d 393 (5th

Cir. 1989) (holding that barge moored to the shore and used as a

stationary work platform to clean other barges was not a vessel).

     P.A.W. argues that our decision in Ellender v. Kiva Constr. &

Eng’g., Inc., 909 F.2d 803 (5th Cir. 1990), controls, and leads to

the conclusion that Rig 3 was a work platform and not a vessel.    In

Ellender, the plaintiff was assigned to a job constructing an

offshore platform containing oil production equipment, tanks, and

adjacent flow lines.   A flotilla of four barges was engaged in this

work, including a spud barge and three other general purpose barges

tied to the spud barge.      Once in position, Kiva anchored the

flotilla of barges by lowering the spuds on the spud barge.       The

spud barge was equipped with a crane that was used to drive pilings

to construct the platform.   Tugs moved the barges several feet on

occasion to reposition them in order to drive a new set of pilings.

The plaintiff was injured while working on the spud barge.

     The court concluded that “the four-barge platform assembly

which included the ATHENA 3 [the spud barge] clearly was not a

Jones Act vessel at the time that [the plaintiff] suffered his

accident.”   Ellender, 909 F.2d at 807.    The structure was built

“primarily to serve as a work platform.”   Id.   The court found that

any transportation function was incidental to its use as a work




                                 11
platform.   Id.7

     We conclude our discussion of the work platform cases by

recalling their origin.8    In Cook, we held that the work platform

was analogous to a dry dock.   The work platform, like the dry dock,

is considered an extension of land.    Carrying “passengers, cargo,

or equipment” from place to place across navigable waters is not

central to its purpose so that it is not routinely exposed to the

hazards of such travel.

                                  D.

     With this background, we now consider what conclusions can

properly be drawn from the above cases.    We start from the bedrock

premise that in determining what is a vessel, we ask what is the

“purpose for which the craft is constructed and the business in

which it is engaged.”     The Robert W. Parsons, 191 U.S. 17, 30, 24


     7
        The court’s conclusion that the flotilla’s transportation
function was merely incidental to its work was driven by two
factors. First, the job constructing the platform was the single
assignment for this flotilla. The flotilla did not travel from
location to location as Rig 3 was assigned to do.
     Second, we infer from the facts stated in the opinion that the
job was relatively close to shore and an insignificant amount of
the flotilla’s time was devoted to movement of the equipment and
materials to the jobsite.       The flotilla was engaged almost
exclusively in performing construction work.
    8
       We must also note that many of our work platform cases were
decided before the Supreme Court’s decision in Southwest Marine,
Inc. v. Gizoni, 502 U.S. 81, 112 S. Ct. 486 (1991), where the Court
concluded that genuine issues of material fact existed “regarding
whether the floating platforms [upon which plaintiff worked] were
vessels in navigation” and whether the plaintiff had a sufficient
connection to these platforms to qualify as a seaman. Id. at 494.
The floating platforms consisted of a pontoon barge, two float
barges, a rail barge, a diver’s barge, and a crane barge. None of
the barges had means of steering, navigation lights or aids, living
facilities, or motor power.     The barges were moved around the
shipyard by tugboat and were used to transport equipment,
materials, supplies, and vessel components around the shipyard and
on to and off of the vessels under repair. Id. at 489.

                                  12
S. Ct. 8, 12 (1903).    If the owner constructs or assembles a craft

for the purpose of transporting passengers, cargo, or equipment

across navigable waters and the craft is engaged in that service,

that structure is a vessel.     In many cases, the purpose for which

the craft is constructed or assembled can be inferred from the use

to which the craft is put by the owner.    For example, in the case

at hand, P.A.W. assembled Rig 3 for the purpose of transporting the

workover rig across navigable waters to plug and abandon wells

located in various sites on navigable waters.      In the occasional

case where the intended purpose of the craft is not clear, our

cases have recognized that other factors may be relevant.      These

include the intention of the owner to move the structure on a

regular basis and the length of time that the structure has

remained stationary.     Gremillion, 904 F.2d at 293.     “Objective

vessel features” such as navigational aids, a raked bow, lifeboats

and other lifesaving equipment, bilge pumps, crew quarters, and

Coast Guard registration may also be relevant in determining an

owner’s purpose in constructing or assembling a craft.      Bernard,

741 F.2d at 832 n.25.

     The second prong of our inquiry, the business in which the

craft is engaged, is usually the most difficult.    Here, evaluating

the importance of the craft’s transportation function is the key to

determining the craft’s status. In all of our work platform cases,

the transportation function of the craft at issue was merely

incidental to its primary purpose of serving as a work platform.9


    9
       Indeed, in the vast majority of these work platform cases,
the structure at issue was moored or otherwise fastened in a more
or less permanent manner to either the shore or the water bottom.

                                  13
Conversely, where the use of the craft in transporting passengers,

cargo, or equipment was an important part of the business in which

the craft was engaged, we have found that craft to be a vessel,

even if it also served as a work platform.          For example, our

drilling rig cases recognize the premise that a vessel can serve

the dual function of transporting cargo, equipment, or persons

across navigable waters and acting as a work platform.      Colomb, 736

F.2d at 220-21; see also Brunet, 715 F.2d at 198-99 (crane barge

was designed both to support crane and to transport it on fairly

regular basis from jobsite to jobsite).       These drilling rigs and

other special purpose craft do more than merely float on navigable

waters and serve as work platforms.      Instead, an important part of

their    function   includes   transporting   passengers,   cargo,   or

equipment across navigable waters.

                                  III.

                                   A.

       We turn now to apply these conclusions to the summary judgment

evidence produced in this case to determine whether the district

court correctly ruled that Rig 3 was not a vessel as a matter of

law.    Because we find Rig 3 indistinguishable from special purpose

craft such as submersible drilling barges and jack-up rigs that

this Court has previously found to be vessels, we conclude that the

district court erred in finding that Rig 3 was not a vessel as a

matter of law.      See, e.g., Colomb, 736 F.2d at 220 (submersible

drilling barge); Vickers v. Chiles Drilling Co., 822 F.2d 535 (5th



See, e.g., Burchett, 48 F.3d at 174; Daniel, 892 F.2d at 405;
Watkins, 660 F.2d at 606.

                                   14
Cir. 1987) (jack-up rig).        The “purpose for which the craft was

constructed” is clear.      The evidence established that Rig 3 was

assembled to transport the workover rig and its attendant equipment

from place to place across navigable waters to service wells

located in navigable waters.

     As for the “business in which it was engaged,” Rig 3 was

plugging and abandoning old wells situated at various locations in

navigable waters.     The transportation function of Rig 3 was not

merely incidental.    Rig 3's mobility was essential to the work it

was designed and built to perform.         It was a highly mobile, self-

contained unit equipped with most of the equipment found on a

drilling rig.   The mobility of Rig 3 allowed it to service wells

located in various places on navigable waters.          Rig 3 did more than

merely float or move upon navigable waters:         It transported all of

the necessary equipment across navigable waters to each location.

While Rig 3 did serve as a work platform when stationed over

wellheads,   this   does   not   detract   from   the   importance   of   its

transportation function.         Other special purpose craft such as

submersible drilling barges, jack-up rigs, and spud barges remain

stationary while performing work, yet retain their vessel status.

See, e.g., Ducote, 953 F.2d at 1003-04; Colomb, 736 F.2d at 221.

Like the barge in Brunet, Rig 3 was designed both to support the

workover rig and to transport it on a regular basis from one

jobsite to another.    See Brunet, 715 F.2d at 198-99.

     P.A.W. argues that Rig 3 lacks features that objectively

suggest that one of its primary purposes was transportation over

water.   These features include: navigational aids; a raked bow;


                                    15
lifeboats     and    other   lifesaving     equipment;    bilge   pumps;      crew

quarters; and registration with the Coast Guard as a vessel.

Bernard, 741 F.2d at 832 n.25; see also Johnson v. ODECO Oil and

Gas Co., 864 F.2d 40, 43 (5th Cir. 1989).                 We have cautioned

however that these factors are not to be “applied mathematically”

and are only “useful guides.”           Gremillion, 904 F.2d at 294 n.9.

These factors alone are not determinative of vessel status.                   See,

e.g., Pavone, 52 F.3d at 564 (casino boat with vessel features held

not a vessel); Burchett, 48 F.3d at 175-77 (midstream bulk cargo

transfer barge with raked bow, anchor lights, lifesaving equipment,

and   radar   held    not    a   vessel);   Gremillion,    904    F.2d   at    294

(quarterboat having several vessel features held not a vessel).

Given the undisputed evidence in this case that P.A.W. assembled

Rig 3 with a primary purpose that it be used to transport the

workover rig and other necessary equipment from place to place

across navigable waters, reliance on the lack of objective “vessel

features” is misplaced.

      In sum, the summary judgment evidence clearly reveals both

“the purpose for which the craft [was] constructed and the business

in which it [was] engaged.”           P.A.W. assembled Rig 3 as a highly

mobile unit to plug and abandon wells at various locations in

navigable waters.       Consistent with this purpose, Rig 3 was engaged

in the business of plugging and abandoning these wells located in

navigable waters.      The summary judgment evidence demonstrated that

transporting the necessary equipment from location to location

across navigable waters was essential to Rig 3's work.               Rig 3 is,

therefore, a vessel as a matter of law, and the district court


                                       16
erred in reaching a contrary conclusion.

                                  B.

     Because it found that Rig 3 was not a vessel as a matter of

law, the district court did not consider whether Manuel satisfied

the other requisite for seaman status--a substantial employment-

related connection to a vessel in navigation.      Chandris, 515 U.S.

at 368.      Ordinarily, seaman status is a fact-specific inquiry

better left to the province of the jury.   Ducote, 953 F.2d at 1002;

see also Offshore Co. v. Robison, 266 F.2d 769, 779-80 (5th Cir.

1959).    However, “[w]hen the underlying facts are established, and

the rule of law is undisputed, the issue is whether the facts meet

the statutory standard.”    McDermott Int’l. v. Wilander, 498 U.S.

337, 356, 111 S. Ct 807 (1991).

     The summary judgment evidence established that Manuel was

assigned to and worked aboard Rig 3 the entire two months he worked

for P.A.W. Also, it is undisputed that Manuel’s duties contributed

to the function of Rig 3.    P.A.W.’s argument that Manuel does not

have the requisite connection to a vessel is limited to the

assertion that the possibility that Manuel could have been assigned

to other work locations renders his assignment to Rig 3 less than

permanent.    This argument is seriously flawed.    In Chandris, the

Supreme Court makes it clear that the adequacy of the plaintiff’s

connection to a vessel is properly assessed on the basis of his

work assignment at the time of his injury:

     Such a person should not be denied seaman status if
     injured shortly after the reassignment [to a vessel],
     just as someone actually transferred to a desk job in the
     company’s office and injured in the hallway should not be
     entitled to claim seaman status on the basis of prior
     service at sea.

                                  17
Chandris, 515 U.S. at 372.        At the time of his injury, Manuel was

assigned to work aboard a vessel in navigation.            The fact that

Manuel was subject to reassignment by P.A.W. at some later time is

of no moment.      As the Supreme Court pointed out in Chandris,

“[w]hen a maritime worker’s basic assignment changes, his seaman

status may change as well.”        Chandris, 515 U.S. at 372.       Manuel’s

basic assignment never changed; he remained assigned to Rig 3 for

the entire two months leading up to his injury.            Therefore, we

conclude that Manuel satisfies Chandris’ two-prong test for seaman

status as a matter of law.

                                     IV.

     For the reasons stated above, we conclude that the district

court erred when it concluded that Rig 3 was not a vessel as a

matter of law.    Also, the uncontroverted evidence establishes that

Manuel had a substantial “employment-related connection” to Rig 3,

a vessel in navigation, and was a seaman as a matter of law.

Therefore,   we   REVERSE   the   district   court’s   grant   of   summary

judgment to P.A.W. and RENDER judgment, granting Manuel’s motion

for summary judgment on seaman status.         We REMAND this case for

further proceedings consistent with this opinion.

     REVERSED, RENDERED, and REMANDED.




                                     18